Citation Nr: 0603634	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-12 334	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left knee disability, currently evaluated as 
20 percent disabling.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had unverified active military service from 
November 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

The veteran's service-connected left knee disability has not 
been manifested by ligamentous laxity or instability; he has 
pain due to arthritis that is tantamount to limitation of 
motion no worse than 5 degrees of extension and 110 degrees 
of flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-
operative residuals of a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a 
(Diagnostic Codes 5003, 5010, 5257, 5260, 5261) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through a December 2003 notice letter, as 
well as a statement of the case (SOC) in February 2005 and a 
supplemental SOC in June 2005, the RO notified the veteran of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
December 2003 notice letter requested the veteran to submit 
medical evidence, examinations, opinions, statements, and 
treatment records regarding his disability.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the 
Chillicothe Surgery Center.  Additionally, in March 2004 and 
May 2005, the veteran underwent VA examinations in relation 
to his claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran filed the claim for an increased rating in 
September 2003.

The veteran's left knee disability has been evaluated as 20 
percent disabling by analogy under Diagnostic Code 5299-5257.  
See 38 C.F.R. §§ 4.20, 4.71a (2005).  Under Diagnostic Code 
5257, a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  A 10 percent rating is assigned for slight 
recurrent subluxation or lateral instability.

In this case, there is no medical evidence of recurrent 
subluxation or lateral instability.  In a March 2004 VA 
examination report, the examiner noted the veteran complained 
of pain and instability in his left knee, and denied any 
dislocation or subluxation.  The examiner found that there 
was no ligamentous laxity in the left knee and that it was 
negative for Lachman's and McMurray's Tests.  Later, in a May 
2005 VA examination, the same examiner reported identical 
findings.  (Although a July 1992 examiner had found some 
instability, none has been shown since the veteran filed his 
current claim.)  Therefore, because there is no objective 
evidence of recurrent subluxation or lateral instability, 
assignment of a rating under Diagnostic Code 5257 is not 
warranted.  See VAOPGCPREC 23-97 (separate ratings may be 
assigned for instability and arthritis, but only if shown to 
a compensable degree).  

The Board has considered the applicability of a higher rating 
for the veteran's left knee disability under other 
appropriate diagnostic codes, such as Diagnostic Code 5256.  
However, because ankylosis of the left knee has not been 
clinically shown or even approximated, a rating would not be 
in order under Diagnostic Code 5256.  Diagnostic Code 5262 is 
not applicable either because the veteran has not been 
clinically shown to have impairment of the tibia or fibula.  
See 38 C.F.R. § 4.71a.

In addition, the Board finds that a higher rating is not 
warranted under Diagnostic Codes 5260 or 5261 for limitation 
of motion.  (Arthritis, for which the veteran is service 
connected, is to be rated on the basis of limitation of 
motion.  Diagnostic Code 5003.  Here, the question is whether 
limitation of motion warrants greater than the 20 percent 
currently assigned.)  Under Diagnostic Code 5260, a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 30 percent rating is 
warranted if extension is limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  With limitation of flexion to 30 degrees, or 
limitation of extension to 15 degrees, a 20 percent rating is 
warranted.  With limitation of flexion to 45 degrees, or 
limitation of extension to 10 degrees, a 10 percent rating is 
warranted.  A noncompensable rating is assigned for 
limitation of flexion to 60 degrees or limitation of 
extension to 5 degrees.  38 C.F.R. §§ 4.71 (Plate II), 4.71a 
(2005).

Here, a review of the veteran's most recent VA examination of 
his left knee, in May 2005, reveals that his range of motion 
is from zero to 120 degrees.  This range of motion does not 
result in even a noncompensable rating under Diagnostic Codes 
5260 and 5261.  While the Board gives more weight to the most 
recent VA examination report, as it more accurately portrays 
the veteran's current disability, the March 2004 VA 
examination reveals only slightly worse motion.  At that 
time, the examiner reported flexion in the left knee to 110 
degrees and extension to 5 degrees.  Given these results, 
which indicate that he did not even meet the criteria for a 
compensable rating under either code, a higher rating is not 
warranted.

The Board has also considered any additional functional loss 
due to pain and other factors under 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45.  In this case, no more than the current 20 
percent rating is assignable.  The veteran has complained of 
pain, weakness, swelling, stiffness, and instability, 
particularly with prolonged activity and when bending.  
During the VA examination in May 2005, the examiner reported 
there was no decreased range of motion upon repetitive 
testing.  Thus, although the March 2004 examiner indicated 
that motion was performed with pain noted at 120 degrees, 
there is no clinical evidence to which the Board may point to 
conclude that, even with flare-ups of pain during activity, 
the veteran's pain is so disabling as to approximate the 
level of impairment required for assignment of more than the 
current 20 percent rating.  Even with consideration of the 
provisions of VAOPGCPREC 09-04, which allow for the award of 
separate ratings for limitation of flexion and limitation of 
extension, the Board finds no basis for concluding that 
functional losses due to pain, etc., cause problems 
tantamount to limitation of flexion worse than 60 degrees or 
limitation of extension worse than 5 degrees.  As already 
noted, the most recent examination shows that even with 
repetitive testing his ability to flex or extend did not 
worsen.  Although examiners have not specifically commented 
on the veteran's pain and fatigability in terms equivalent to 
the rating criteria, the veteran's pain would have to be so 
significant as to equate to flexion or extension worse than 
half of what he was able to perform on examination.  The 
veteran's knee pain worsens with use as the day progresses, 
particularly at his job where he must do a lot of bending and 
stooping, which in turn requires breaks from work, but the 
examiners have not suggested that his pain is so bad that it 
should be equated to less than half of what was shown on 
examination.  As noted, the most recent examiner indicated 
that pain was not noted on motion testing until he had flexed 
to 120 degrees, suggesting that motion was otherwise pain-
free.  In conclusion, given the reasonable inferences that 
may be made from the veteran's description of limitations at 
work and at home, as well as from the comments made on 
examination, the Board does not find that the veteran's 
functional losses can be equated to limitation of flexion 
worse than 60 degrees or limitation of extension worse than 5 
degrees.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing that the post-operative residuals of 
a left knee disability reflect so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005) (cited to in the February 2005 SOC).  In 
this case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected left knee disability.  While the Board does 
not doubt the sincerity of the veteran's belief that his left 
knee disability is more severe than it is currently rated, as 
a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("[A] layperson is generally not capable of opining 
on matters requiring medical knowledge . . . .").  As such, 
the veteran's assertions, alone, cannot provide a basis for a 
grant of an increased rating.

For all the foregoing reasons, the veteran's claim for a 
rating in excess of 20 percent for post-operative residuals 
of a left knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating greater than 20 percent for left knee 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


